DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/4/2022 has been entered.

Notice to Applicant
3.	This communication is in response to the communication filed 2/4/2022.  Claims 1 and 3 are currently amended. Claims 15-20 are cancelled. Claims 1-14 are currently pending.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.1.	Claims 1-14 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that 
	In regards to (1), claims 1-20 are to a statutory category. For example, independent claim 1, and similarly independent claims 3 and 15, are directed, in part, to systems and a method (i.e., statutory categories including a process, machine, manufacture or composition of matter) for medical benefit management comprising:

CLAIM 1
a provider server system;

a merchant server system; and

a medical benefit management system comprising a connection manager, a stream processor for managing communication with the provider server system and the merchant server system, a portal server, and one or more data storage devices comprising a plurality of computer-readable instructions, wherein the instructions comprise a plurality of benefit business rules, wherein the instructions are executable by one or more processors to cause the one or more processors to:

receive using the connection manager a first configuration file from the provider server system comprising offering data from a provider, wherein the offering data specifies at least one medical benefit offering that is associated with a product marketed by the provider;

receive using the connection manager a second configuration file from the provider server system comprising at least one rule customization input from the provider;

customize at least one of the benefit business rules based, at least in part, on the at least one rule customization input, wherein the at least one rule customization input comprises processing logic to determine a primary payer, a secondary payer and a tertiary payer of an insurance benefit, wherein the system concurrently operate to receive and process benefit submission during the customizing;

receive using the connection manager a third file from the merchant server system comprising a benefit submission from a medical merchant, wherein the benefit submission is based, at least in part, on a medical request received by the medical merchant, wherein the medical request is provided by a customer;

process the benefit submission using the at least one customized business rule, wherein the processing comprises executing the processing logic based on the received benefit submission to determine payment by the primary payer, the secondary payer and the tertiary payer;

generate benefit transaction information related to the benefit submission, wherein the benefit transaction information comprises a first portion and a second portion that differs from the first portion; and

cause a plurality of display devices to simultaneously display a provider interface accessible by the provider using the portal server and a merchant interface accessible by the medical merchant using the portal server, wherein:

the provider interface displays the first portion and blocks access to the second portion; and

the merchant interface displays the second portion and blocks access to the first portion, such that the portal server displays different views of the benefit transaction information to the provider and the medical merchant; and

generate a benefit outcome based on the processing of the benefit submission, wherein the benefit outcome results in the at least one medical benefit being provided by the medical merchant to the customer.

CLAIM 3
a portal server; and

one or more data storage devices storing a plurality of instructions, the plurality of instructions comprising a benefit processing business logic, and the plurality of instructions configured to be executed to:

receive a provisioning request from a first processor controlled by a product related entity, the provisioning request comprising a benefit specification from the product related entity, wherein the benefit specification comprises the benefit processing business logic to determine a primary payer, a secondary payer and a tertiary payer of an insurance benefit, wherein the system continues to operate to receive and process benefit submission during the customizing;

configuring the benefit processing business logic with the provisioning request, the provisioning occurring during execution of the plurality of instructions;

receive a benefit submission from a second processor controlled by a dispensary entity, the benefit submission relating to the benefit specification from the product related entity;



generate a benefit transaction record related to the benefit submission; and

display a first access interface to the product related entity and a second access interface to the dispensing entity using the portal server, wherein the first and second access interfaces are accessible via the portal server during continued operation and comprise different views to different portions of the benefit transaction record related to the benefit submission.


*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), the claims recite an abstract idea.  More specifically, independent claims 1  and 3 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claim 1 recites “generate a benefit outcome based on the processing of the benefit submission,” and claim 3 recites “generate a benefit transaction record related to the benefit submission,” which can be mental processes because this limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer (e.g., managing medical benefits between medical merchants and customers). The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 3 and 15 but further describe the benefit outcome, benefit processing business logic, product related entity, benefit submission, instructions, and provisioning elements and/or recite field of use limitations. For example, claim 2 merely recites that the 
In regards to (2A2), the claims do not recite additional elements (Claim 1: one or more data storage devices, one or more processors, display devices to simultaneously display a provider interface, interfaces; Claim 3: one or more data storage devices, first and second processor, first and second access interfaces; Claim 4: business logic comprises one or more business rules; Claim 8: instructions; Claim 9: instructions, business logic; Claim 10: instructions; Claim 11: instructions, interfaces) that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a computer, one or more data storage devices, one or more processors, interfaces, display devices, etc. which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0026]-[0028] of applicant's specification (US 2020/0402017) recites that the system/method is implemented using processors, computers, servers, etc. which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer/processor system does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Response to Arguments
5.	Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 2/4/2022.

5.1.	Applicant argues, on pages 9-13 of the response, that the pending amended claims are patent-eligible because they are unconventional systems and methods for processing benefit submissions that allow for concurrently receiving and processing provisioning requests to update the business logic, while at the same time processing benefit submissions and providing different views of the same underlying data to different participants. More specifically, Applicant argues that the pending amended claims integrate any alleged abstract idea into a practical application of the abstract idea since it is applied in a manner that imposes a meaningful limitation on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the judicial exception and analogizes the pending amended claims to Examples 37, 40-42 and 45 of the USPTO Guidance.
In response, Examiner respectfully disagrees and notes that the courts have identified limitations that do not integrate a judicial exception into a practical application including merely using a computer as a tool to perform an abstract idea, adding extra-solution activity to the judicial exception, and generally linking the use of a judicial exception to a particular technological environment or field of use. Here, Applicant’s pending amended claims are devoid of any meaningful technology except for the nominal recitation of generic computer technology (e.g., a server systems, portal servers, interfaces, etc.) to perform extra-solution activity (e.g., receiving data, processing data, generating data, displaying data, etc.) and generally link the abstract idea to a computer technology environment to automate what otherwise could be performed by a human in the mind and/or per se, rather the claims are attempting to solve a problem rooted in a business process (i.e., medical benefit management) by using well-known general purpose computers to perform routine and conventional functions (e.g., processing information). In other words, the focus of Applicant’s claims is not on an improvement in computers as tools, but on certain abstract ideas that use computers as tools.
Moreover, the pending amended claims are not analogous to Examples 37, 40-42 and 45 of the USPTO Guidance. Example 37 re-organized computer display icons thereby improving a graphical user interface; the 101 patent-eligible claims of Example 40 improved network traffic by collecting traffic data according to a predefined threshold; the 101 patent-eligible claims of Example 41 improved cryptographic communications; the 101 patent-eligible claims of Example 41 improved compatibility of medical record systems by converting inputs from remote disparate systems into a standardized format and updating various parties regarding same; the 101 patent-eligible claims of Example 45 improved a controller for an injection molding apparatus—all of these examples provide a technological solution to technological problems. Unlike the aforementioned examples, the pending amended claims merely recite well-known computer technology to automate a business practice, that is, medical benefit management. 
As such, it is respectfully submitted that the pending claims recite an abstract idea, do not integrate the abstract idea into a practical application and do not recite significantly more than the abstract idea and thus, are not patent-eligible under 35 U.S.C. § 101 for the reasons set forth above, in section 4, supra, and in previous office actions and incorporated herein.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.